In an action to recover damages for personal injuries, the appeal is (1) from a judgment, entered after trial before the court without a jury, in favor of respondent, and (2) from the decision (referred to in the notice of appeal as a “decision and order”) on which the judgment was entered. Respondent was injured when he was struck by appellant’s motor vehicle while he was crossing a street on foot. Judgment unanimously affirmed, with costs. Ro opinion. Appeal from decision dismissed. Ro appeal lies from a decision. Present — Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ.